Citation Nr: 0522058	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  01-02 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active service from May 1969 to May 1971.  
His active duty included service in the Republic of Vietnam 
from October 1969 to October 1970.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  At present, after remands to the RO 
in August 2003 and May 2004, the case is once again before 
the Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.    

2.  The competent medical evidence of record does not show 
that the veteran has a diagnosis of a respiratory disorder, 
including one related to service or to Agent Orange exposure 
during service. 


CONCLUSION OF LAW

The claimed respiratory disorder was not incurred in or 
aggravated by service, and it and may not be presumed to have 
been so incurred.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via RO letters issued May 2004, December 
2004, and March 2005; the February 2000 rating decision; the 
March 2000 statement of the case; and the various 
supplemental statements of the case (SSOCs) issued from March 
2002 to the present.  In addition, the RO letters issued May 
2004, December 2004, and March 2005; and the October 2003 and 
April 2005 SSOCs provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

In this respect, the Board notes that, per the May 2004 Board 
remand, the veteran was scheduled for a VA examination in 
order to identify the etiology of the claimed respiratory 
disorder.  However, as the veteran failed to report to the 
examination, it was canceled on April 14, 2005 and evidence 
which would have been beneficial to the veteran's case could 
not be obtained.  The veteran is reminded that the VA's duty 
to assist him is not a one way street; the veteran also has 
an obligation to assist in the adjudication of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
veteran must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination and by submitting to VA all medical 
evidence supporting his claim.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  Further, in the normal course of events, it 
is the burden of the appellant to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
VA to "turn up heaven and earth" to find him.  See Hyson v. 
Brown, 5 Vet. App. 262 (1993).  As such, the Board will 
adjudicate this claim based on the evidence currently of 
record.

Additionally, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Although the VA notices 
that were provided to the appellant do not contain the 
"fourth element" per se, the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters, the rating decision, the SOC and the SSOCs, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 123-29 (2005).  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 
3.303 (2003).  Service connection may also be presumed for 
certain chronic disorders if manifested within one year of 
separation from service, or other applicable presumptive 
period.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

Furthermore, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent, such as Agent Orange, unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(ii), (iii) (2003).  Currently, there is 
a presumption of exposure to herbicide agents for all 
veterans who served in the Republic of Vietnam during the 
Vietnam era.  See the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Moreover, service connection for residuals of 
exposure to Agent Orange can also be established by showing 
that a disorder is in fact causally linked to such exposure.  
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 C.F.R. § 3.303.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In this case, the available service personnel records 
indicate that the veteran served in the Republic of Vietnam 
from October 1969 to October 1970.  His DD Form 214 shows his 
military occupational specialty was combat engineer.  
However, his service medical records are negative for any 
respiratory problems or disorders during his active service.

The post-service medical evidence includes records from the 
Fresno and West Los Angeles VA Medical Centers dated from 
1999 to 2004 which describe the treatment the veteran 
received over time for gastrointestinal problems, skin 
problems and respiratory problems.  These records include 
June 2003 pulmonary functions test results.  However, these 
results do not include a firm diagnosis of a pulmonary 
disorder.

A September 1999 Agent Orange Registry form from the Fresno 
VA Medical Center indicates the veteran was not involved in 
the handling or spraying of Agent Orange, but was involved in 
road construction and clearing jungles.  He reported being 
exposed to aerial and perimeter spraying, and frequently 
traveled through defoliated areas.  He believed that he may 
have consumed food and beverages contaminated by Agent Orange 
and/or herbicides.  However, although the registry notes 
diagnoses of allergic conjunctivitis, paresthesia with 
anhydrous skin, dermatitis hands, stucco keratous 
hands/extremities, and asymptomatic hemorrhoids, it is clear 
that diagnoses for respiratory disorders where not noted at 
this time.

An October 2001 VA examination report refers to the above 
noted September 1999 Agent Orange Registry.  At the time of 
this examination the veteran reported shortness of breath as 
a respiratory disease.  The examiner noted that the veteran 
was diagnosed with toxic hepatitis one year after discharge, 
and had complained of respiratory symptoms for the prior ten 
years.  According to the September 1999 Agent Orange 
Registry, the veteran was exposed to aerial and perimeter 
spraying and frequently traveled through defoliated areas.  
The veteran had also reported a history of smoking up to a 
half a pack a day.  He further claimed he was diagnosed in 
1972 by a private physician in Santa Barbara with toxic 
hepatitis, which resulted in one year of disability from his 
job.  Upon x-ray examination, the veteran had minimal changes 
comparable with airway inflammatory disease without segmental 
consolidation.  He was diagnosed with mild obstructive 
pulmonary disease with improvement after bronchodilator 
therapy.  It was the examiner's opinion, taking into 
consideration the veteran's diagnosis of toxic hepatitis in 
1972, his symptoms throughout the years, his history of 
smoking, and upon a review of the claims file and physical 
examination of the veteran, that the resulting symptoms of 
the respiratory condition were mainly secondary to the 
veteran's exposure while in the Vietnam jungles.

A June 2003 VA examination report indicates the veteran 
reported smoking from 1969 to 1972 a half a pack of 
cigarettes a day.  He further noted he quit about for about 5 
years, but then re-started in 1976 for four more years.  He 
was diagnosed with "no residuals of upper respiratory tract 
infections known, and symptoms of bronchospasm indicating a 
possibility of asthma."  The examiner further noted that the 
veteran was going to have repeated pulmonary function studies 
because the examiner did not believe that his smoking 
exposure could explain the pulmonary function studies with 
reversibility of the obstructive component with 
bronchodilators.  If this was found to be the case on repeat 
pulmonary function studies, the examiner noted that it would 
appear the veteran may have asthma.  The veteran, however, 
did not note a benefit in terms of feeling his symptoms were 
reduced or that his breathing felt improved after taking the 
trial.

Records from the French Hospital Medical Center dated from 
2004 show the veteran was hospitalized in May 2004 with a 
diagnoses of acute inferior wall myocardial infarction, 
dyslipidemia, tobacco addiction and obesity.  Also, the 
records show the veteran underwent catheterization.

Lastly, the Board notes that, per the May 2004 Board remand, 
the veteran was scheduled for a VA examination in order to 
identify the etiology of the claimed respiratory disorder.  
However, as the veteran failed to report to the examination, 
it was canceled on April 14, 2005 and evidence which would 
have been beneficial to the veteran's case could not be 
obtained.  

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence does not support the conclusion 
that the veteran has actually been diagnosed with a 
respiratory disorder, to include as secondary to Agent Orange 
exposure, which was incurred in or aggravated by service, 
and/or that may be presumed to have been so incurred. 38 
U.S.C.A §§ 1110, 1116, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  The record 
simply does not include evidence that the veteran is actually 
currently diagnosed with a respiratory disorder.  As of the 
last VA examination in June 2003, he was diagnosed with "no 
residuals of upper respiratory tract infection known, 
symptoms of bronchospasm indicated the possibility of 
asthma." Additionally, the record does not include any 
medical evidence showing that the veteran presented symptoms 
related to the claimed respiratory disorder during service, 
or that he was actually diagnosed with the disability during 
service.

The Board acknowledges that an additional VA examination may 
provide evidence as to the etiology for the claimed 
respiratory disorder.  However, as noted above, the veteran 
was scheduled for an additional VA examination in April 2004, 
but he failed to report to the examination. 

The Board also acknowledges the veteran's contentions that he 
currently suffers from a respiratory disorder.  However, the 
law is clear that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration). "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In this case, service connection may only be 
establish for a firm diagnosis of a respiratory disorder, 
which the evidence does not currently show.  Respiratory 
problems and symptomatology is not sufficient to establish 
service connection.

With respect to the claim of entitlement to service 
connection as secondary to Agent Orange exposure, the Board 
notes, as above discussed, a veteran who served in Vietnam 
during the Vietnam Era is presumed to have been exposed to 
herbicides in the absence of affirmative evidence to the 
contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2003).  However, 
as discussed above, it is not clear that the veteran is 
actually diagnosed with a respiratory disorder, including a 
disorder within the list of disorders associated with 
exposure to herbicide agents, and thus, presumptive service 
connection may not be awarded under 38 C.F.R. §§ 3.307(6) and 
3.309(e).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
found that under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Combee v. 
Brown, 34 F. 3d 1039 (Fed Cir. 1994).  As such, the appellant 
may establish service connection by presenting evidence which 
shows that the claimed disorder was caused by in-service 
Agent Orange exposure.  In this case, however, for the 
reason's discussed above, the Board finds that the 
preponderance of the does not causally link a firm diagnosis 
of a respiratory disorder with the veteran's Vietnam service 
or any Agent Orange exposure.  As such, the veteran's claim 
of service connection for a respiratory disorder is not 
established on the basis of Agent Orange exposure either on a 
presumptive basis or otherwise on the basis of medical 
evidence.  See 38 C.F.R. § 3.309(e); Combee, supra.

In arriving at the above conclusions, the Board has 
considered the veteran's written arguments, and the lay 
statements, submitted in support of the veteran's claim that 
he has a respiratory disorder related to service.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorder was not incurred in or aggravated 
by service, given that the evidence of record is completely 
devoid of evidence supporting the veteran's contentions of a 
current disability.  As such, the Board finds that the 
evidence is not in at least relative equipoise, and that the 
reasonable doubt rule is not for application in this case.  
The veteran's claim of service connection for a respiratory 
disorder is denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for a respiratory disorder, to include as 
secondary to Agent Orange exposure, is denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


